Citation Nr: 0534120	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating, greater than 
10 percent, for mechanical low back pain.  

2.  Entitlement to an initial increased (compensable) rating 
for hemorrhoids.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1982 to May 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.   

In the July 2002 rating decision, the RO granted the claim of 
entitlement to service connection for mechanical low back 
pain and assigned a 10 percent rating, effective June 2002.  
The RO also granted the claim of entitlement to service 
connection for hemorrhoids and assigned a noncompensable 
rating, effective June 2002.  

In March 2005, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that further development of the record is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims.  The 
veteran was last examined for his claimed service-connected 
disorders in 2002.  During the hearing before the 
undersigned, the veteran testified that these examination 
reports were inadequate.  Furthermore, he indicated that his 
disorders had worsened in severity since that time. 

Given the allegations of worsening disability, the veteran 
must be afforded a new examination to determine the current 
level of severity of his service-connected low back disorder 
and hemorrhoids.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

Furthermore, during the March 2005 Travel Board hearing, the 
veteran testified that his service medical records were 
incomplete.  As noted, he served from 1982 to 2002.  He 
stated that records documenting his first 10 years of service 
had not been obtained.  A review of the record shows that the 
veteran's service medical records are in fact incomplete, as 
there are no service medical records with dates beginning in 
April 1982, which is when the veteran enlisted.  Further, 
there are no service medical records with dates prior to the 
1990s.  The veteran also testified that the severity of the 
spine disability was shown in the missing service medical 
records.  

The RO should attempt to obtain any missing or outstanding 
service medical records.  With respect to the initial rating 
issues on appeal, however, post-service medical evidence, and 
documents dated just prior to the veteran's discharge in 
2002, generally will be the most relevant.  Nevertheless, a 
complete set of the veteran's service medical records should 
be obtained.  If these service medical records are not 
available, an explanation should be provided.

Moreover, the schedular criteria for rating disabilities of 
the spine were amended during the pendency of the veteran's 
appeal.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) 
(effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; See also 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The September 2003 Statement of the Case reflects that the 
spine disability was evaluated under the criteria in effect 
prior to September 2003.  The new criteria for evaluating 
disabilities of the spine that became effective in September 
2003 were not considered.  As the United States Court of 
Appeals for Veterans Claims (Court) noted in Massey v. Brown, 
7 Vet. App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable rating 
criteria.  

Therefore, the veteran should be notified of the revisions in 
the law, and he should be afforded the opportunity for 
examination that addresses the revised criteria.  

The Board notes that the veteran submitted a signed form 
dated in February 2002, acknowledging that VA had informed 
him of the VCAA and how it applied to his claims.  
Nevertheless, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and/or evidence pertinent to the 
initial rating claims.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the initial rating claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the initial rating claims for a low 
back disorder and hemorrhoids.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request any missing or outstanding 
service medical records.  

4.  The veteran is to be afforded a VA 
orthopedic examination to determine the 
nature and extent of his spine 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All medical findings are to be 
reported in detail.  

*	The orthopedic examination should 
include range of motion studies, 
expressed in degrees, with normal 
ranges provided for comparison 
purposes and X-rays of the veteran's 
the spine disability.  

*	the examiner should render specific 
findings as to whether during the 
examination there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or lack of coordination 
associated with the veteran's spine 
disability.  

*	the examiner should indicate as to 
whether, and to what extent, the 
veteran experiences functional loss 
due to pain and/or flare-ups with 
repeated use of the pertinent 
joint(s) involved.  To the extent 
possible, the physician should 
express such functional loss in 
terms of additional degrees of 
limited motion for all joints 
examined.  

*	After considering all of the 
symptoms attributable to the 
service-connected spine disability, 
the examiner should provide an 
assessment of the severity of the 
condition, i.e., the extent to which 
the disability interferes with the 
ability to obtain and retain 
substantially gainful employment.  

*	All examination findings, along with 
the complete rationale for the 
opinion(s) expressed, should be set 
forth in a type written report.  

5.  The RO should also schedule the 
veteran for VA examination to evaluate 
hemorrhoids and determine the nature and 
severity of the condition.  With respect 
to this disability, it is not necessary 
for the examiner to review the claims 
file prior to the examination.  The 
examiner should comment on whether the 
veteran experiences the following 
symptoms:

*	external or internal hemorrhoids 
with persistent bleeding and with 
secondary anemia, or with fissures; 

*	external or internal hemorrhoids 
large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences;

*	mild or moderate external or 
internal hemorrhoids

6.  The veteran must be given adequate 
notice of the date, time, and place of 
any requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claims.  

7.  The RO must review the veteran's 
spine disability in accordance with the 
amended provisions for spine 
disabilities, which became effective in 
September 2002, as well as the amended 
provisions for spine disabilities, which 
became effective in September 2003.  

8.  Thereafter, the RO should 
readjudicate the claims.    If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

